DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 24 Feb 2022 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 11 line 14, filed 24 Feb 2022, with respect to the drawings have been fully considered and are persuasive.  The objection of 26 Nov 2021 has been withdrawn. However the examiner would note that the quality of the replacement drawings is not of sufficient quality to yield a readable image when reduced 2/3 for printing. The examiner would suggest that the applicant resubmit the amended drawings that conform to 37 CF 1.84, and further to include hatching for all cross-sectional views.
Applicant's arguments filed 24 Feb 2022 have been fully considered but they are not persuasive. 
Regarding claim 56, the applicant argues “Spears does not disclose inducing of torsional flow to reservoir fluid being conducted to a valve to which the connector is connected. Instead, as recognized by the examiner, the connector is disposed uphole of the valve seat of the valve. Accordingly, in contrast to claim 56, the torsional flow of reservoir fluid that is induced by the connector is not conducted to the valve to which the connector is connected” (Page 17 line 1).
The examiner disagrees.
The claim recites, inter alia, “for at least one of the standing valve and the travelling valve, connecting a respective torsional flow inducing adapter to each one of the at least one of the standing valve and the travelling valve … the torsional flow inducing adapter is configured for inducing torsional flow to reservoir fluid being conducted, via the torsional flow inducing adapter, to the respective one of the standing valve and the travelling valve” – to which the applicant has emphasis and argues that the prior art does not disclose. The examiner disagrees. 
Specifically, the torsional flow inducing adapter (Fig 2 #66 or Fig 3 #64) is configured (understood as being capable) for inducing torsional flow (Col 5 line 62 – “the liquid material being rotated about the longitudinal axis #22, as the liquid material passes through the bore #28 and along the fins #32. This rotation is believed to form a vortex in the fluid”) to reservoir fluid being conducted, via the torsional flow inducing adapter (Fig 1 illustrates a tubular (#10) that would flow fluid from one end to the other and that fluid would be rotated about the longitudinal axis), to the respective one of the standing valve and the travelling valve”. It is noted that the claim recites “for at least one of the standing valve and the travelling valve, connecting a respective torsional flow inducing adapter …’. It is the examiner’s understanding that only one valve (standing or travelling) is required. Fig 1 illustrates a torsional flow inducing adapter above and below #11 traveling valve.
Regarding claim 41, the applicant argues “the conductor of Spears does not function to reduce pressure loss through the valve, in contrast to the Applicant’s adapter. As fluid flows through Spears’ valve #13, the valve #13 would experience pressure loss, resulting in liberation of solution gas. The disposition of the connector #66 uphole of the valve seat #42 does not conduct torsional flow through the valve #13, such that the conductor #66 does not provide the benefit of reducing pressure loss through the valve, and therefore, reducing pump gas interference, in contrast to the Applicant’s torsional flow-inducing adapter” – (Page 13 line 23).
The examiner disagrees. The claim does not recite any pressure limitations and as an apparatus claims only recites elements previously covered by the prior art. The examiner would suggest amending the claims to more definitively recite the inventive concept.
Drawings
The drawings are objected to because the quality of the images submitted on 24 Feb 2022 are not of sufficient quality and line weight to provide an acceptable image when reduced for reproduction.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Spears et al (USP 6,283,148) alone.
Regarding claim 56, Spears discloses a method of coupling a torsional flow inducing adapter (#66) to a rod pump (#2 - as illustrated in Fig 1) wherein the rod pump includes a standing valve (#12 – assembly) and a travelling valve (#10 – assembly), comprising:
for at least one of the standing valve [#12] and the travelling valve [#10], connecting a respective torsional flaw inducing adapter (#64 for the travelling valve and #66 for the standing valve} to each one of the at least one of the standing valve and the travelling valve such that a modified rod pump is obtained (Fig 1 as illustrated) including at least one torsional flow inducing adapter (Fig 3 #64 or Fig 2 #66), wherein each one of the of least one torsional low inducing adapter, independently (Fig 1 or Fig 10 and 11), is disposed in flow communication with a respective one of the standing valve and the travelling valve, such that for each one of the al least one torsional flow inducing adapter, independently, the torsional flow inducing adapter is configured for inducing torsional flow to reservoir fluid being conducted, via the torsional flow inducing adapter, to the respective one of the standing valve and the travelling valve;
Spears does not explicitly disclose wherein the rod pump is disposed within a wellbore, the step of retrieving the rod pump from a wellbore, and the step of deploying the modified rod pump within the wellbore.
However Spears further discloses a downhole valve with the following benefits over currently available designs for use in a fluid pump for raising petroleum fluids through production tubing in a completed oil well which: increases the amount of fluid entering the housing, or barrel, for each stroke of the pump; increases the amount of time a ball is drawn and held away from its seat, thereby reducing the undesirable effects of a ‘pumped-off well’ and reducing the frictional drag on the flow of reservoir fluids into the pump in all other wells; and is economical to use without frequent replacement of components — (Col 2 line 32).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to retrieve a known downhole rod pump from a wellbore, attach the invention of Spears to the conventional conveyance by threading (Spears Fig 11) and then deploy the modified conveyance within the wellbore in order to raise the petroleum fluids from the reservoir to combine prior art elements according to known methods to yield predictable results as claimed by Spears. See KSR int'l Co. v. Teleflex inc.,550 US. 398, 415-421, 82 USPQ 2d 1385, 1395-97 (2007) MPEP 2143(I), rationale A.
Regarding claim 57, Spears discloses wherein for each one of the at least one torsional flow inducing adapter (#64 or #66), the torsional flow inducing adapter defines a fluid-passage defining surface (#78 inner surface or #32 fins) which defines a fluid passage (#28 bore);
the conducting of the reservoir fluid is effected (Col 5 line 61- “flow of a fluid or gas through the bore #28 is believed to result from the liquid material being rotated about the longitudinal axis #22, as the liquid material passes through the bore #28) via the fluid passage (#28);
the fluid-passage defining surface (#78) is contoured for effecting (Col 5 line 61) the inducing of the torsional flow; and the contouring is defined by a rifled groove (groove between fins #32). 
Regarding claim 58, Spears discloses wherein the rifled groove (groove between fins #32) has a minimum depth of at least 0.1 cm (Fig 4). 
Regarding claim 59, Spears discloses wherein the pitch of the rifled groove is from 30 degrees to 60 degrees (Col 6 line 67 ~ “the predetermined angle is within the range of 20 to 90 degrees and preferably is 60 degrees). 

Claim(s) 41-55 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Spears in view of Anderson (USP 1,759,087).
Regarding claim 41, Spears discloses a downhole valve includes: 
a valve body (Fig 1 #20) defining a flow communicator (#28 bore) and a seal (Fig 1 #42): and 
a closure member (Fig 1 #40); wherein: the closure member [#40], the flow communicator [#28], and the seat [#42] are co-operatively configured such that, while the closure member is seated on the seat, the flow communicator is occluded (Fig 1 and Col 2 line 16) by the closure member [#40] and the closure member [#40], the flow communicator [#28], and the seat [#42] are co-operatively configured such that, while the closure member is seated on the seat, the closure member is displaceable (Col 5 line 61) uphole relative to the seat [#42] with effect that: 
the closure member is unseated (Col 5 last line) relative to the seat [#42]:
(  ii) 	fluid flow is conductible (Col 5 line 67) through the flow communicator; and
( iii) 	while fluid flow is being conducted through the flow communicator, the closure member is obstructive to the conducted fluid flow, with effect that at least a portion of the conducted fluid flow is diverted past the closure member (Col 5 last seven lines — “the increase in flow of a liquid or gas through the bore (#28) is believed to result from the liquid material being rotated about the longitudinal axis #22, as the liquid material passes through the bore #28 and along the fins #32. This rotation is believed to form a vortex in the fluid. Because the vortex formed above where the ball is disposed the vortex is believed to operate to draw the ball away from the seat’); and wherein the torsional flow-inducing adapter (Fig 2 #66) defines a contoured surface (Fig 4 #78): and
the torsional flow-inducing adapter is configured (Fig 1} to co-operate with the valve such that, while the torsional flow-inducing adapter is connected (Fig 1 threaded) to the valve (#20), the contoured surface [#78] is disposed such that, while the closure member [#40] is unseated from the valve seat and fluid flow is being conducted past the contoured surface, for at least a portion of the fluid flow being conducted past (Col 5 last line and Col 6 line 5 - “increasing the amount that flows into the housing #4°) the contoured surface [#78], torsional flow is induced (Col 5 line 63 ~ “as the liquid passes through the bore #28 and along fins #32. This rotation is believed to form a vortex in the fluid’) by the contoured surface [#78], with effect that at least a portion of the fluid flow conducted through the low communicator is a torsional fluid flaw (Col 5 line 63). Spears does not disclose wherein the torsional flow inducer is disposed downhole relative to the seat.
Anderson teaches a device particularly adapted for use in the formation of standing and travelling valves of oil well pumping apparatus and which in addition to performing the function above set forth produces a whirling action of fluids and gases passing upwardly therethrough, causing the same to thoroughly intermingle (Page 1 line 15-22). ... “Since the spiral baffle is fixed, the fluid passing to the valve through inlet is caused to rotate and by its rotation will, when it is supporting valve (#13 - ball), cause a rotation of this valve. The whirling action thus produced will, of course, act upon the seal to sweep sand or other foreign matter therefrom and keep this seat properly cleansed to insure the correct seating of the valve’ - (Page 7 line 59-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Anderson, to modify the location of the ‘torsional fluid flow inducer’ to a location downhole of the seat for the additional feature of maintaining the seat properly cleansed.
Regarding claim 42, Spears of the combination discloses wherein the closure member, the flow communicator, and the seat are co-operatively configured (Fig 1) such that, while the closure member is seated on the seat, the closure member is responsive to establishing of a fluid pressure differential across the closure member for displacement relative to the valve seal for becoming unseated (Col 5 last line ~ “believed to operate to draw the ball #40 away from the seat") from the valve seat [#42], wherein the fluid pressure differential is established by fluid pressure communication, to the closure member, of an uphole fluid pressure of fluid that is disposed uphole relative to the closure member, and fluid pressure communication, to the closure member, of a downhole fluid pressure of fluid that is disposed downhole relative to the valve, wherein the downhole fluid pressure exceeds (Col S tine 64-67 – it is understood that ball is moved uphole due to downhole pressure is greater than uphole pressure) the uphole fluid pressure:
Regarding claim 43, Spears of the combination discloses wherein the torsional flow-inducing adapter is configured (Fig 1 - physically connected) to co-operate with the valve [#20] such that, while the torsional flow-inducing adapter [#66] is connected (Fig 1 and 11} to the valve [#20]:
the contoured surface (Fig 4 #78) defines a fluid passage-defining surface (Fig 4) for defining at least a portion of the outermost perimeter of a downhole fluid passage (bore) for supplying fluid flow to the valve: and
while the closure member [#40 — ball] is unseated from the valve seat [#42], fluid flow is conductible (Col 6 line 5) through the flow communicator [#28] via the downhole fluid passage (bore).
Regarding claim 44, Spears of the combination discloses wherein the valve is a valve (#20) of a rod pump (Fig 1 #2).
Regarding claim 45, Spears of the combination discloses wherein the contoured surface [#78] is defined by a rifled groove (Fig 4 understood as a helical groove between fins #32].
Regarding claim 46, Spears of the combination discloses wherein the rifled groove has a minimum depth (Fig 4) of at least 0.1 cm.
Regarding claim 47, Spears of the combination discloses wherein the pitch of the rifled groove is from 30 degrees to 60 degrees (Col 6 line 67 — “the predetermined angle is within the range of 30 to 90 degrees and preferably is 60 degrees). 
Regarding claim 48, Spears discloses a system comprising: 
a valve body (Fig 1 #20) defining a flow communicator (#28 bore) and a seat (#42): 
a closure member (#40 ~ ball); 
a torsional flow inducer (Fig 11 #66), connected (Fig 11) to the seat [#42], and defining a contoured surface (Fig 4 #78); 
wherein: the closure member [#40], the flow communicator [#28], and the seat [#42] are co-operatively configured such that, while the closure member is seated on the seat, the flow communicator is occluded (Col 2 line 16) by the closure member: 
and the closure member [#40], the flow communicator [#28], and the seat [#42] are co-operatively configured such that, while the closure member [#40] is seated on the seat #42), the closure member is displaceable (Col 5 last line) uphole relative to the seat with effect that: 
(  i) the closure member is unseated (Col 5 last line) relative to the seat [#42]; 
( ii) fluid flow is conductible (Col 5 line 61) through the flow communicator; and 
( iii) while fluid flow is being conducted through the flow communicator, the closure member is obstructive to the conducted fluid flow, with effect that at least a portion of the conducted fluid flow is diverted past the closure member (Col 5 last seven lines}; and
the torsional flow-inducer cooperates (Col 5 line 61) with the valve (#20) such that, while the closure member [#40] is unseated (Col 5 last line) from the valve seat and fluid flow is being conducted past the contoured surface (#78), for at least a portion of the fluid flow being conducted past the contoured surface, torsional flow is induced (Col 5 - “as the liquid material passes through the bore #28 and along the fins #32. This rotation is believed to form a vortex in the fluid’) by the contoured surface, with effect that at least a portion of the fluid flow conducted through the flow communicator is a torsional fluid flow (interpreted as a vortex).
Spears does not disclose wherein the torsional flow inducer is disposed downhole relative to the seat.
Anderson teaches a device particularly adapted for use in the formation of standing and travelling valves of oil well pumping apparatus and which in addition to performing the function above set forth produces a whirling action of fluids and gases passing upwardly therethrough, causing the same to thoroughly intermingle (Page 1 line 15-22)... “Since the spiral baffle is fixed, the fluid passing to the valve through inlet is caused to rotate and by its rotation will, when it is supporting valve (#13 – ball), cause a rotation of this valve. The whirling action thus produced will, of course, act upon the seal to sweep sand or other foreign matter therefrom and keep this seat properly cleansed to insure the correct seating of the valve’ ~ (Page 1 line 59-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Anderson, to modify the location of the ‘torsional fluid flaw inducer to a location downhole of the seat for the additional feature of maintaining the seat properly cleansed.
Regarding claim 49, Spears of the combination discloses wherein:
the closure member [#40], the tow communicator [#28], and the seat [#42] are cooperatively configured such that, while the closure member [#40] is seated (Fig 1) on the seat [#42],
the closure member is responsive to establishing of a fluid pressure differential across (“the vortex is believed to operate to draw the ball away from the seat” - Col 5 line 66) the closure member for displacement (Col 5 line 66 — “away from the seat”) relative to the valve seal for becoming unseated from the valve seat, 
wherein the fluid pressure differential is established by fluid pressure communication, to the closure member [#40], of an uphole fluid pressure of fluid that is disposed uphole relative to the closure member, and fluid pressure communication, to the closure member, of a downhole fluid pressure of fluid that is disposed downhole relative to the valve, wherein the downhole fluid pressure exceeds (Col 5 line 64-67 - understood that ball is moved uphole due to downhole pressure is greater than uphole pressure) the uphole fluid pressure.
Regarding claim 50, Spears of the combination discloses wherein the valve is a valve (Fig 1 #20) of a rad pump (Fig 1 #2}.
Regarding claim 51, Spears of the combination discloses wherein the contoured surface (#78) is defined by a riled groove (interpreted as a helical or spiral groove in between fins #32).
Regarding claim 52, Spears of the combination discloses wherein the rifled groove has a minimum depth (Fig 4) of at least 0.1 cm.
Regarding claim 53, Spears of the combination discloses wherein the pitch of the rifled groove is from 30 degrees to 60 degrees (Col 6 last line).
Regarding claim 54, Spears of the combination discloses wherein the torsional flow inducer [#66] and the flow communicator [Fig 1 #28] of the valve [#20] are disposed in fluid communication (Fig 1) via a fluid passage (Fig 1};
the fluid passage has a central longitudinal axis (#70): and
the distance between the contoured surface [#78] and the flow communicator [#28], as measured along the central longitudinal axis, is less (Fig 1 appears to co-exist) than ten (10) inches.
Regarding claim 55, the combination of Spears and Anderson disclose further comprising:
a fluid conductor defining a fluid passage for conducting reservoir fluid from the torsional flow inducer [Spears #66] to the flow communicator [Spears #28];
the fluid passage has a central longitudinal axis (Spears #70); and
the distance between the contoured surface (Anderson Fig 1 #14) and the flow communicator (bore) [as modified with Anderson to move the contoured surface below the ball seat], measured along the central longitudinal axis (Anderson Fig 1), is less than 68 times (Anderson Fig 1) the internal diameter of the fluid conductor.
Regarding claim 60, Spears discloses a system comprising:
a rod pump (Fig 1 #2) including a traveling valve (Fig 1 #10) and a standing valve (Fig 1 #12), wherein the standing valve includes:
a valve body (Fig 1 #20) defining a flow communicator (Fig 1 #28 — bore) and a seat (Fig 1 #42); and
a Closure member (#40): 
and a torsional flow inducer (Fig 2 #66), and defining a contoured surface (Fig 4 #78 — inner surface); wherein: 
the closure member [#40], the flow communicator [#28], and the seat [#42] are co-operatively configured such that, while the closure member is seated on the seat, the flow communicator is occluded (Col 2 line 16) by the closure member; 
and the closure member [#40], the flow communicator [#28], and the seat [#42] are co-operatively configured such that, while the closure member is seated on the seal, the closure member is displaceable uphole relative to the seat with effect that: 
( i) the closure member is unseated (Col 5 last line) relative to the seal: 
( ii) fluid flow is conductible (Col 5 line 61) through the flow communicator; and 
(  iii) while fluid flow is being conducted through the flow communicator, the closure member is obstructive to the conducted fluid flow, with effect that at least a portion of the conducted fluid flow is diverted past the closure member (Col 5 last seven lines - “the increase in flow of a liquid or gas through the bore (#28) is believed to result from the liquid material being rotated about the longitudinal axis #22, as the liquid material passes through the bore #28 and along the fins #32. This rotation is believed to form a vortex in the fluid. Because the vortex formed above where the ball is disposed the vortex is believed to operate to draw the ball away from the seal’); and the torsional flow inducer co-operates (Col 5 line 61) with the standing valve (#20) such that, while the closure member is unseated (Col 5 last line) from the valve seat and fluid flow is being conducted past the contoured surface (#78), for at least a portion of the
Fluid flow being conducted past the contoured surface, torsional flow is induced (Col 5 – “as the liquid material passes through the bore #28 and along the fins #32. This rotation is believe to form a vortex in the fluid”) by the contoured surface, with effect that at least a portion of the fluid flow conducted through the flow communicator is a torsional fluid flow (interpreted as a vortex).
Spears does not disclose wherein the torsional flow inducer is disposed downhole relative to the seat.
Anderson teaches a device particularly adapted for used in the formation of standing and travelling valves of oil well pumping apparatus and which in addition to performing the function above set forth produces a whirling action of fluids and gases passing upwardly therethrough, causing the same to thoroughly intermingle (Page 1 line 15-22). … “Since the spiral baffle is fixed, the fluid passing to the valve through inlet is caused to rotate and by its rotation will, when it is supporting valve (#13 – ball), cause a rotation of this valve. The whirling action thus produced will, of course, act upon the seat to sweep sane and other foreign matter therefrom and keep this seat properly cleansed to insure the correct seating of the valve” – Page 1 line 59-67.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Anderson, to modify the location of the ‘torsional fluid flow inducer’ to a location downhole of the seat for the additional feature of maintaining the seat properly cleansed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        31 May 2022